Citation Nr: 0715887	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  94-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
tinea versicolor, to include tinea pedis and eczema. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The appellant had verified active service from July 1979 to 
July 1983 and from August 1987 to November 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO), which, in 
pertinent part, granted service connection and assigned a 
noncompensable evaluation for skin disease, classified as 
tinea versicolor.  A hearing was conducted at the RO in 
January 1994; a transcript of the hearing is of record.

In April 1999, July 2003, April 2004 and June 2005, the Board 
remanded this matter to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO most recently assigned a 30 percent 
evaluation for the skin disorder, classified as tinea 
versicolor, to include tinea pedis and eczema, effective from 
the date the veteran was separated from service (as reflected 
in a December 2006 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that where a 
claimant has filed a Notice of Disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 
2.  Tinea versicolor, to include tinea pedis and eczema, is 
not shown to include ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations associated 
with the service-connected skin disorder.  Moreover, the skin 
disorder is not exceptionally repugnant at any time; nor does 
it affect more than 40 percent of the entire body or more 
than 40 percent of exposed areas nor has it required constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for tinea versicolor, to include tinea pedis and eczema, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, 7813, 7820 
(prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in September 2002, April 2004 and January 2007 
as well as the Supplemental Statement of the Case of December 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

The veteran's claim for service connection for a skin 
disorder was received in December 1992, and a rating action 
in May 1993 granted service connection for a skin disease and 
assigned a noncompensable (zero percent) rating for the 
disorder.  The veteran then timely appealed the 
noncompensable rating.  These actions took place many years 
prior to the enactment of the VCAA in November 2000, and the 
veteran has since been provided notice of the provisions of 
VCAA as they pertained to his claim on appeal.  In an ideal 
situation, the notice required by 38 U.S.C.A. § 5103(a) 
should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter providing full notice was issued only after the 
initial decision, any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the claimant was not provided full 
notice prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim at issue was readjudicated 
and additional evidentiary and procedural development was 
undertaken via the remands of April 1999, July 2003, April 
2004 and June 2005.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and the actions taken by 
VA have essentially cured the unavoidable error in the timing 
of notice.  Therefore, the Board's adjudication of this 
appeal would not result in prejudice to the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The veteran filed his claim for service connection for a skin 
disorder in December 1992.  Service connection for tinea 
versicolor was awarded pursuant to a May 1993 rating and a 
noncompensable (zero percent) rating was assigned.  The 
veteran took issue with the rating, and the present appeal 
ensued.  As noted above, a 30 percent evaluation was awarded 
effective from November 14, 1992, pursuant to a November 2006 
rating and was also reflected in a SSOC of December 2006.

Service medical records reflect treatment with an ointment on 
several occasions for a skin rash over his body, assessed as 
atopic dermatitis in November 1989 and April 1990, and as 
tinea cruris and pityriasis rosea in August 1991.  His skin 
was reported as normal on his separation examination on 
October 20, 1992.  

The veteran was afforded a VA dermatology examination in 
March 1993.  On physical examination, scattered slightly 
hyperpigmented scaly minimally raised plaques involving the 
torso were noted.  KOH was positive for grouped spores as 
well as scattered spores.  Assessment was tinea versicolor.  
The examiner noted that there were many effective treatments 
for the veteran's condition although recurrence was not 
unusual.  

A VA dermatology examination in March 1994, revealed scale 
with some vesiculation and bullae measuring up to 15 
millimeters, involving the arches of the feet in a moccasin 
distribution.  The assessment was chronic tinea pedis.

Outpatient treatment records from July 1995 reflect that the 
veteran was receiving treatment for eczema on the groin, for 
dyshidrotic changes on the soles and fingers and for tinea 
pedis involving the tip of the great toenails.  October 1996 
reflect a routine follow-up.  Objectively, a moccasin scale 
was appreciated on the bilateral feet, previous blisters; on 
the lower abdomen, there was eczematous plaque toward 
scaling; a scaly scalp was also noted.  Assessment was tinea 
pedis, probable contact to nickel (belt buckle snap) and 
seborrheic dermatitis.  A February 1997 outpatient treatment 
record reflects the veteran being seen for tinea pedis and 
seborrheic dermatitis.  Scale was noted on his feet and a 
mild erythema along with scale on his face and nose.  
Assessment was seborrheic dermatitis and history of tinea 
pedis.  

The veteran was afforded a VA dermatology examination in 
September 1999.  On physical examination, there was evidence 
of mild hyper and hypo-pigmented areas on the right chest 
area without scales present.  There was a red follicular, 
scaly patch on the left chest that was consistent with 
eczema.  Xerotic skin was noted over the upper and lower 
extremities.  There was a hyperpigmented lichenified plaque 
in the umbilicus area.  Impression was history of tinea 
versicolor (not then flaring) and eczema.  The examiner 
commented that, regarding the eczema, the veteran was atopic 
and sensitive to perfumes and possibly nickel due to the 
location of the lichenified patch on his lower abdomen.  
During a September 1999 hospitalization for a disorder 
unrelated to this appeal, multiple rashes over different 
parts of his body were noted on system review.  

A July 2000 rating noted that service connection was not 
established for eczema. 

The veteran was afforded a VA dermatology examination in 
March 2003.  On physical examination, minimal hypopigmented 
scaling patches of the scalp and face involving less than 5 
percent of his body surface area were noted.  There was no 
clinical evidence of tinea versicolor on his chest, abdomen, 
back, neck or bilateral upper extremities.  Unroofed blisters 
as well as scars were noted on the lateral aspects of his 
feet.  The impression was dyshidrotic eczema of the feet, 
less than 5 percent of total body surface, moderate in 
severity with appropriate treatment.  Tinea versicolor was 
not appreciated on examination, although the veteran was 
receiving treatment for that condition.  Seborrheic 
dermatitis, mild, involved less than 5 percent of his body.  
The examiner reported the absence of ulceration, exfoliation 
or crusting.   

A VA dermatology examination was performed in June 2004.  The 
physician remarked that the skin was clear.  The diagnosis 
was tinea versicolor that "comes and goes."  

A VA dermatology examination was performed in August 2006.  
The veteran reported that his skin problems began while he 
was serving in the military in approximately 1991.  He 
developed an itchy scaling rash on his trunk as well as sores 
on his trunk.  He described constant itching of his back and 
irritation of his skin after excoriating the skin.  He 
experienced a change in his daily activities due to the 
itching.  The most bothersome area to him at this time was 
his back.  He had used various creams over the years, mostly 
antifungal creams.  Most recently, he used selenium sulfide 
shampoo and Nizoral cream.  The first condition evaluated was 
tinea versicolor.  On physical examination, hypopigmented 
patches were observed on the upper and mid back and anterior 
chest wall.  There were linear excoriations on his upper and 
midback as well.  The impression was: tinea versicolor, with 
onset of the condition in 1991.  The course of the condition 
was chronic and recurrent.  Treatment types and dosages 
included topical antifungals, selenium sulfide shampoo, and 
topical Nizoral cream.  Over the prior 12 months, the patient 
had used ketoconazole and selenium sulfide shampoo, as well 
as menthol lotion for the itching.  Total body surface area 
affected was approximately 25 percent.  Exposed body surface 
area affected is zero percent.  There was no acne, chloracne, 
or scarring.  Clinical photographs were not indicated.

The second condition evaluated was tinea pedis, which the 
veteran claimed began while he was serving in the desert in 
1991 when he developed blisters on his feet.  At that time, 
he was given topical antifungal creams, which helped; 
however, the condition occasionally flared up, especially in 
the summertime.  He currently used topical antifungal creams 
and tried to keep his feet dry.  On physical examination of 
the feet, minimal erythema and scaling in a moccasin 
distribution, as well as between his toes, was observed.  The 
course of the condition had been chronic and recurrent.  
Treatment types and dosages included topical antifungal 
creams, oral griseofulvin, Nizoral cream, and Zeasorb 
antifungal powder.  Over the last year, the veteran had used 
ketoconazole cream or Nizoral on his feet.  The examiner 
remarked that the total body surface area affected was 2 
percent.  Exposed body surface area affected is zero percent.  
There was no acne, chloracne, or scarring.

The third condition addressed was eczema, which the veteran 
claimed began on his face and also on his thighs around the 
same time as the other two conditions, while he was serving 
in the military.  He complained of constant itching and used 
various topical creams, which included one-percent 
hydrocortisone cream which he currently used.  He has also 
used menthol lotion.  He states he has also been given 
various other steroid creams over the years.  None of which 
have cleared the condition.  On physical examination, there 
were observed a few red scaling patches on his cheeks, 
bilaterally, as well as a few red scaling patches on the 
anterior upper thighs, which were excoriated.  The course of 
the condition has been chronic and recurrent. The patient 
stated that the itching caused him daily distress and 
disrupted his daily activities.  He was not working, but 
stated that this was related to other health problems.  
Treatment types and dosages included topical steroid creams 
including hydrocortisone cream, which he used on a daily 
basis.  He also used menthol lotion on a daily basis. Total 
body surface area affected was approximately eight percent.  
Exposed body surface area affected was approximately two 
percent.  There was no acne, chloracne, or scarring.  No 
clinical tests have been conducted and clinical studies are 
not indicated. 

Analysis

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  The veteran was informed of 
the old and new criteria for evaluating skin disabilities.  
Pursuant to an opinion of VA's General Counsel, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary (VAOPGCPREC 7-2003). 

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

The criteria for skin disabilities under Diagnostic Code 
7806, prior to the change in the regulation, provide:

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area

38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

781
3
Dermatophytos
is
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (prior to August 30, 
2002).




The revised criteria provide:

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7813 (2006).

782
0
Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic 
diseases): 

 
Rate as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (DC's 7801, 7802, 7803, 
7804, or 7805), or dermatitis (DC 7806), depending upon 
the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code7820 (2006).

In this case, the veteran's skin disorders, variously 
characterized, are predominantly manifestations of eczema or 
dermatitis.  When a condition on his face was reported, in 
February 1997 and March 2003, the examiner characterized the 
condition as mild.  The Board concludes that the record is 
devoid of evidence suggesting that a rating of his skin 
disorder based on repugnancy or disfigurement would be 
applicable.  Accordingly, an evaluation based on the criteria 
for eczema or dermatitis is for application of the disability 
at issue.  

Prior to August 30, 2002

Prior to the revisions, the criteria for a 50 percent rating 
under Diagnostic Code 7806 required that the skin disorder 
included ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or was exceptionally 
repugnant.  A review of the record clearly reveals that this 
was not the case.  The records note plaques, scaling, and 
vesiculations, but absolutely none of the symptoms noted 
above that would support a rating of 50 percent.  Therefore, 
the 30 percent rating assigned prior to August 30, 2002 was 
appropriate and a higher rating cannot be awarded.

Effective August 30, 2002

The regulations addressing skin disorders were revised 
effective August 30, 2002.  The Board must consider both the 
old and the revised regulations and apply the rating most 
favorable to his situation.  Once again, applying the old 
regulation to the post-August 30, 2002 evidence, there has 
been no demonstration of ulceration or extensive exfoliation 
or crusting, or systemic or nervous manifestations associated 
with the service-connected skin disorder.  A higher rating 
cannot be assigned under the old regulations.

As noted above for a 60 percent evaluation under the new 
criteria, the next highest schedular evaluation, more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, would have to 
be demonstrated.  The veteran's disability does not 
approximate such a level of disablement.  The VA dermatology 
examination reports do not indicate that the skin diseases 
affect 40 percent of the entire body or more than 40 percent 
of exposed areas.  Systemic (oral or intravenous) therapy has 
not been indicated such as corticosteroids or other 
immunosuppressive drugs.  Topical solutions of 
corticosteroids have been used in the affected areas, but not 
systemically.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation and that 
an increased disability evaluation is not warranted.  

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his skin disorder including any effects his 
skin disorder has on his earning capacity and his ordinary 
activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 (2006).  
However, the Board finds that there is no basis for a higher 
rating, as the veteran's skin disorder is not shown to have 
resulted in any discrimination in employment or daily 
activities.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra- 
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board finds that there has 
been no showing by the veteran that his skin disorder, 
standing alone, resulted in marked interference with 
employment (that is, beyond that contemplated by his current 
schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran has never required any 
hospitalization for his skin disorder.  So there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for higher ratings for the 
veteran's skin disorder, on either a schedular or extra-
schedular basis, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
tinea versicolor, to include tinea pedis and eczema, is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


